DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-8 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/08/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPUB 2018/0279815 A1 to Hakim (“Hakim”).
As to claim 9, Hakim teaches a cup assembly, comprising: a cup (container 12) having a body having an inner surface (inside of 12 as seen in Fig. 3B) defining a storage volume, the body having an outer surface (sidewall 13) that is opposite the inner surface (Fig. 3B), the cup body having an upper end defined by a cup lip (neck edge 29), the cup having a lid connecting means (seat 36) located below the cup lip (Fig. 3C) and on the inner surface of the cup body (Fig. 3C), the cup lip being upward and adjacent a platform (flange 28) on the inner surface of the cup body (Fig. 3C); and a lid (lid 14) having a lid vertical axis, the lid having an upper portion (upper surface 46) and a lower portion (lower surface 48), the upper portion comprising a flexible valve (flap 16) defining an upper outer periphery of the lid (Fig. 3C), the flexible valve having an upper valve surface and a lower valve surface (Fig. 3C), the lower portion having a baffle with one or more openings (channels 32) therethrough, each of the one or more openings defining an opening vertical axis that is substantially parallel to the lid vertical axis (Fig. 3D), the lid thereby having one or more opening vertical axes the upper portion and the lower portion connected to each other about a center portion of the lid (Fig. 3D), the lid having a cup connecting means (bead 34) located on the lower portion (Fig. 3D); wherein a clearance is defined as the distance as measured along the opening vertical axis between the plane defined by a top surface of the lower portion where the one or more openings extends through to the lower end of the upper portion that is directly above the one or more openings (Fig. 3C); and wherein the cup connecting means matingly engages the lid connecting means to securely connect the lid to the cup (pg. 2, ¶ 0023) such that the outer upper periphery of the flexible valve engages at least one of the cup lip and platform to mitigate against spills (pg. 2, ¶ 0024), and wherein when a force is applied to the flexible valve, the flexible valve deflects to form one or more channels between the inner surface of the cup and the flexible valve to enable withdrawal of fluid from the cup assembly (pg. 3, ¶ 0026); but does not teach the clearance of at least one of the one or more openings being at least 0.125 inches such that the upper portion and lower portion do not need to be separated to be cleaned.
Hakim discloses the claimed invention except for the clearance of at least one of the one or more openings being at least 0.125 inches such that the upper portion and lower portion do not need to be separated to be cleaned.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the clearance of at least one of the one or more openings at least 0.125 inches to allow for the beverage in the container to flow through the bead despite the tight connection (Hakim, pg. 2, ¶ 0024), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 716.02(b) III.
As to claim 10, modified Hakim teaches the cup assembly according to claim 9, further comprising one or more spacers (posts 30) located between the cup lip and/or the platform (Fig. 3D) and the flexible valve (flap 16), thereby creating one or more channels through which fluid can be withdrawn upon the application of force to the flexible valve (pg. 3, ¶ 0026).
As to claim 12, modified Hakim teaches the cup assembly according to claim 9, wherein a lid height of the lid is less than (Fig. 3B) or equal to a cup height of the cup when the lid and the cup are fully connected (Fig. 3B).
As to claim 13, modified Hakim teaches the cup assembly according to claim 9, wherein the largest outer periphery of the lid defines a lid outer perimeter (Fig. 3B), wherein the largest cup outer periphery defines a cup outer perimeter, wherein the lid outer perimeter is less than or equal to the cup outer perimeter when the lid and the cup are fully connected (Fig. 3B).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakim in view of U.S. PGPUB 2015/0102032 A1 to Dunn et al. (“Dunn”).
As to claim 11, modified Hakim teaches the cup assembly according to claim 9, but does not teach wherein the cup connecting means are one or more external threads and the lid connecting means are one or more internal threads.
Dunn teaches wherein the cup connecting means (Fig. 8) are one or more external threads (male threads 24) and the lid connecting means (Fig. 8) are one or more internal threads (female threads 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the external threads and internal threads of Dunn with the cup assembly as taught by Hakim to mate the cup and the lid together with a secure connection (Dunn, pg. 2, ¶ 0044).
Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733